            Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 1 of 10




 1   GIRARD SHARP LLP
     Daniel C. Girard (State Bar No. 114826)
 2   dgirard@girardsharp.com
     Jordan Elias (State Bar No. 228731)
 3
     jelias@girardsharp.com
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5   Tel: 415-981-4800
     Fax: 415-981-4846
 6
 7   [Additional counsel appear on signature page]

 8   Attorneys for Plaintiff Elizabeth A. Bally
 9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN FRANCISCO DIVISION

12
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
13   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
14                                                   )
                   Plaintiff,                        )
15                                                   )   PLAINTIFF ELIZABETH BALLY’S
           vs.                                       )
16                                                       MOTION FOR LEAVE TO FILE A MOTION
                                                     )   FOR RECONSIDERATION OF ORDER ON
     STATE FARM LIFE INSURANCE                       )
17   COMPANY,                                            PARTIES’ CROSS-MOTIONS FOR
                                                     )   SUMMARY JUDGMENT ON COUNT I OF
18                                                   )
                   Defendant.                            PLAINTIFF’S COMPLAINT
                                                     )
19
                                                     )
20                                                   )
                                                     )
21
22
23
24
25
26
27
28
        PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
      ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                PLAINTIFF’S COMPLAINT
                                Case No. 3:18-cv-04954-CRB
               Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 2 of 10




 1            Pursuant to Civil Local Rule 7-9(b)(3), Plaintiff Elizabeth Bally respectfully seeks leave to file
 2   a motion for reconsideration of the portion of the Court’s order denying Plaintiff’s motion for summary
 3   judgment in favor of the Class for State Farm’s breach of the Policy’s cost of insurance (“COI”) rates
 4   provision at Count I of the Complaint and granting State Farm’s motion for summary judgment on that
 5   claim, Dkt. 222 (the “Order”). Plaintiff brings this motion shortly after the Court issued its Order, and
 6   thus has shown reasonable diligence in seeking leave to file her motion for reconsideration. See Civ.
 7   L.R. 7-9(b). Plaintiff respectfully submits the motion is warranted because the Court’s interpretation of
 8   the Policy’s COI rates provision was premised on a “manifest failure” to consider undisputed material
 9   facts that were presented to the Court in the parties’ briefing of this issue. See Civ. L.R. 7-9(b)(3). Those
10   facts would have justified a ruling in Plaintiffs’ favor.
11                                                  ARGUMENT
12            For summary judgment, the issue on Count I is whether State Farm has shown, as a matter of
13   law, that it is authorized to deduct profits and expenses from policy owners’ Policy Account Values by
14   using unlisted, non-mortality factors in determining the policy owners’ COI rates. Overcharges drain a
15   policy owner’s Account Value, and over time, can even result in the policy owner losing what was
16   expected to be whole life insurance purchased for the security of their family. To calculate the COI
17   charge, the Policy sets out a formula (Dkt. 205 at 5) and promises State Farm will use COI “rates for
18   each policy year [that] are based on the Insured’s age on the policy anniversary, sex, and applicable rate
19   class,” and State Farm may adjust COI rates for “projected changes in mortality.” See Order at 3. Prior
20   to selling the Policy, State Farm developed two sets of rates. First, it developed pricing mortality rates—
21   a set of rates for each policy year based on the insured’s age, sex, and applicable rate class (for simplicity
22   here, these are referred to as the “Pricing Mortality Rates”). Dkt. 205 at 5.1 The Pricing Mortality Rates
23   reflect each insured’s mortality risk as priced into the Policy for each policy year based on the insured’s
24   age, sex, and applicable rate class (as either standard or substandard). See id. (citing Nov. 12, 2020
25   Declaration and Report of Scott J. Witt (“Witt Dec.”), ¶¶ 10, 30-37; id. at Ex. E (Streily Tr.), 87:19-
26
27
28   1
         Plaintiff cites to the record developed and filed on State Farm’s second motion for summary judgment.
                                                1
           PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
         ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                   PLAINTIFF’S COMPLAINT
                                   Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 3 of 10




 1   88:7, 149:7-152:2, 160:15-20; id. at Ex. I (Holzbauer Tr.2), 73:24-77:13, 89:18-93:10, 145:15-19; id. at
 2   Ex. G (New Jersey Actuarial Memorandum for Form 94030), p. 5; id. at Ex. H (South Carolina Actuarial
 3   Memorandum for Form 94030), p. 7; id. at Ex. K (memorandum regarding 2002 “Change in Current
 4   Monthly Cost of Insurance Rates” for Form 94030); Dkt. 67-4 (Vogt summary judgment denial) at 10);
 5   Dkt. 212 at 11. Then, State Farm developed a second set of rates by loading the Pricing Mortality Rates
 6   with expenses and profit margins and “pooling” them to eliminate variation by policy year. Dkt. 205 at
 7   5-6; Dkt. 212 at 12-13. State Farm used these loaded rates as the COI rates for calculating the COI
 8   charges taken from policy owners’ Account Values.
 9           In its August 19, 2019, order denying State Farm’s first motion for summary judgment, the Court
10   held that, under California law, the Policy does “not unambiguously permit [State Farm] to consider
11   other, unlisted, factors” in “calculat[ing the] COI” rates and rejected State Farm’s argument that it “can
12   consider separate and unrelated information like State Farm’s profit, investment earnings, and capital
13   requirements” in setting the rates. Dkt. 77 at 10-12. In its recent Order, the Court reaffirmed its prior
14   interpretation of the Policy. See Order at 2, 5, 9-10. The Court nevertheless held, however, that the
15   Policy “unambiguously permits State Farm to consider non-mortality factors in calculating the
16   ‘applicable rate class,’” id. at 8, and that the Policy only promises “how State Farm will assign [policy
17   owners] a cost of insurance rate [from predetermined rates] using [the] three factors.” Id. at 8, 13.
18   Respectfully, this interpretation was premised on a failure to consider the undisputed evidence that the
19   insured’s “applicable rate class” is a mortality factor.
20           A.        It is undisputed that “applicable rate class” is a mortality factor.
21           There is no dispute that the Policy’s “applicable rate class” factor is itself a mortality factor and
22   that State Farm used the insured’s applicable rate class, either standard or substandard, along with the
23   other listed mortality factors, to determine State Farm’s unloaded Pricing Mortality Rates. State Farm
24   did not argue otherwise. Nor could it, given the undisputed evidence and argument to the contrary,
25   including that:
26
27
     2
      Mr. Holzbauer testified for State Farm as its Rule 30(b)(6) witness as to State Farm’s pricing of Form
28
     94030. Witt Dec., Ex. I (Holzbauer Tr.), 24:6-13.
                                                2
           PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
         ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                   PLAINTIFF’S COMPLAINT
                                   Case No. 3:18-cv-04954-CRB
         Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 4 of 10




 1          State Farm’s actuarial and designated representative witnesses admitted that all the listed
 2           factors, including applicable rate class, are mortality factors that State Farm used to
 3           determine mortality risk and the Pricing Mortality Rates. See Witt Dec., Ex. E (Streily Tr.)
 4           at 155:19-160:20 (e.g., id. at 157:14-20 (“Rate class would be after the insured has gone
 5           through the underwriting process, we will assign them a rate class based on their health
 6           situation);” id. at 159:14-24 (Q: “So would you agree that insured age, sex and rate class are
 7           characteristics that can all be used to assess the mortality risk associated with an insured?”
 8           A: “Yes, I think those are characteristics that companies could use to determine the
 9           mortality risk of any individual person.” (emphasis added)); Ex. F (Phipps Tr.) at 25:3-7
10           (testifying that “rate class” is a “mortality factor”).
11          Plaintiff has repeatedly pled and argued that each of the listed factors is a mortality factor
12           State Farm used to determine the mortality risk for each insured, e.g., Dkt. 67 at 3, 17-18;
13           Dkt. 142 at 4; Dkt. 205 at 5, and State Farm has never disputed that basic fact. Indeed, at the
14           hearing on the parties’ cross-motions for summary judgment, State Farm’s counsel
15           repeatedly described “applicable rate class” as a mortality factor that is determined from an
16           insured’s health characteristics, which, indisputably, impacts the insured’s mortality risk and
17           thus State Farm’s mortality expectations for that insured. 4/1/21 Hr’g Tr. at 22:11-14
18           (“Underwriting is where the customer goes through a health evaluation . . . as to their health
19           characteristics that will determine their rate class.”); id. at 23:4-6 (underwriters “look[] at . .
20           . the health characteristics of each insured and then they determine the rate class, and that
21           becomes the applicable rate class”); id. at 24:16-20 (stating State Farm’s rate classes are
22           determined from factors that impact an insured’s health).
23          State Farm’s witnesses agree that loads for expenses and profits are not related to the
24           mortality factors identified in the Policy, including applicable rate class. Witt Dec., Ex. E
25           (Streily Tr.), 224:16-18 (“I would not consider expenses and profit to be mortality related”);
26           id. at Ex. I (Holzbauer Tr.), 165:5-8 (“The margin [in COI] would be the difference between
27           the mortality component and the rest of the cost of insurance.”). Thus, consistent with State
28

                                            3
       PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
     ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                               PLAINTIFF’S COMPLAINT
                               Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 5 of 10




 1               Farm’s interpretation of the term, a reasonable policy owner could understand that applicable
 2               rate class is a mortality factor used in determining a mortality rate for the insured.
 3           There is nothing inherent in the phrase “applicable rate class” that suggests loading for profits
 4   and expenses. To the contrary, in other heavily contested litigation, both the Eighth Circuit and the district
 5   court in Vogt concluded that the listed factors are all mortality factors from which State Farm did, in fact,
 6   generate the Pricing Mortality Rates. See, e.g., Vogt v. State Farm Life Ins. Co., 963 F.3d 753, 761 (8th
 7   Cir. 2020) (“These enumerated factors [the Insured’s age on the policy anniversary, sex, and applicable
 8   rate class] are so-called ‘mortality factors’ because they relate to a policyholder’s mortality risk, which
 9   allows the insurer to determine the projected mortality estimate of a policyholder based on his specific
10   circumstances.”), cert. denied sub nom., No. 20-1008, 2021 WL 1521013 (U.S. Apr. 19, 2021); Vogt,
11   2018 WL 1747336, at *2 (W.D. Mo. Apr. 10, 2018) (stating age, sex, and rate class are mortality factors,
12   and that conversely, “[t]he parties agree that expenses and profits are not mortality factors, meaning that
13   they do not bear on the life expectancy of an insured”).3 Even if the Court disagreed with these
14   conclusions, it should have taken the contrary understanding by other jurists as proof of ambiguity and
15   denied State Farm’s motion on that basis. See 2 Couch on Ins. § 21:14 (“The fact that courts of several
16   jurisdictions have arrived at different constructions as to the meaning of the words in a policy provision,
17   and in some instances have taken almost opposite views, is some indication that the terms are
18   ambiguous.”).
19           In reaching its interpretation, the Court appeared to give considerable weight to State Farm’s
20   contention that the Policy defines “rate class” as “[t]he underwriting class of the person insured.” Order
21   at 3, 12, 14. Notably, however, not even State Farm argued that an insured would understand “rate class”
22   or “underwriting” to convey that State Farm was including expenses and profits in determining the COI
23   rates. Nor did State Farm ever argue that this definition was revealing when it litigated the Vogt case to
24   trial. State Farm did not even refer to the definition of “rate class” in the appeal of that case where it was
25   seeking to reverse a $34 million judgment. See, e.g., Vogt, 2019 WL 413071 (C.A.8) (Op. Br. on
26   Appeal); Vogt, 2019 WL 2453514 (C.A.8) (Reply). It is incongruous that the Court’s current
27
     3
       The Court’s conclusion that its present interpretation is the only reasonable one necessarily renders
28
     these other courts’ interpretations unreasonable.
                                                4
           PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
         ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                   PLAINTIFF’S COMPLAINT
                                   Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 6 of 10




 1   interpretation would be obvious to a layperson, but not to State Farm’s lawyers, particularly when State
 2   Farm did not, in practice, use the “applicable rate class” factor to load expenses and profits into COI
 3   rates. Instead, it added those expenses and profits to the Pricing Mortality Rates to determine the COI
 4   rates, only after using the mortality factors expressed in the Policy, including applicable rate class, to
 5   set the Pricing Mortality Rates free of expenses and profits. Because the uncontested record shows that
 6   the underwriting process is simply a means to assess an insured’s relevant health characteristics to
 7   determine the insured’s health risk and thus his or her applicable rate class, a reasonable layperson would
 8   not infer that the “underwriting process” includes loading of expenses and profits. See Order at 14.
 9          Further, while the Court determined that “it is unreasonable for anyone to believe that ‘mortality
10   factors’ are the only input into the rate development process” because those mortality factors have to be
11   “numerically translated for State Farm to arrive at a cost of insurance rate expressed in dollars,” Order
12   at 15, respectfully, this conclusion did not consider that the Policy itself sets out a mathematical formula
13   for arriving at a COI charge “expressed in dollars” using the Account Value and COI rate. See Dkt. 77
14   at 2. And, State Farm’s actuaries concede that the “mortality factors” listed in the Policy (policy year,
15   age, sex, and rate class) can, in fact, be translated into rates (and were translated into the Pricing
16   Mortality Rates) that can be expressed in dollars. See Witt Dec., Ex. E (Streily Tr.), 178:5-181:13.
17          B.      With the Policy’s “applicable rate class” factor properly construed as a mortality
18                  factor, Plaintiff’s interpretation of the Policy is reasonable.
19          Correcting for the fact that applicable rate class does not imply loading for expenses and profits,
20   the Policy read as a whole strongly suggests Plaintiff’s interpretation is at least reasonable. For instance,
21   the Policy says nothing about expenses and profits being included in the COI rates, but does refer to the
22   COI rates as rates that can be adjusted “for projected changes in mortality.” Order at 3. The Court agreed
23   that language is, at least, consistent with Plaintiff’s interpretation: by listing only mortality factors,
24   including applicable rate class, that could only be adjusted for projected changes in mortality, State Farm
25   at least implied the determination of actual mortality rates; it did not imply that State Farm would select
26   from loaded COI rates. Id. at 15.
27          In addition, as the Court has noted, the Policy contains other revenue sources and unrestricted
28   charges that policy owners could assume include State Farm’s expenses and profits—including the

                                             5
        PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
      ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                PLAINTIFF’S COMPLAINT
                                Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 7 of 10




 1   monthly expense charge, the charges for riders, the premium expense charge, and the interest spread. See
 2   Dkt. 77 at 13 (“Given these other expenses, most notably the 5% premium deduction, it would not be
 3   unreasonable for a policyholder to conclude that State Farm was making a profit from the Policy without
 4   necessarily concluding that it was also doing so from the COI calculation.”); accord Order at 17-18.
 5   Indeed, the Court’s interpretation that the Policy’s monthly expense charge precludes State Farm from
 6   deducting expenses through the COI charge further supports Bally’s interpretation. Order at 18. That is,
 7   a layperson could reasonably conclude that by limiting itself to deducting a flat $5 a month for expenses,
 8   along with the 5% premium expense charge, State Farm was not also loading hidden expenses or profits
 9   into the COI charge.
10          Unlike the Policy’s fixed $5 and 5% expense charges, the Policy promises to use a precise,
11   mathematical formula for calculating the COI charge—again, without reference to expenses and profits.
12   Policy owners would expect a similar level of precision in the COI rate so they could compare how the
13   rates are calculated in this Policy with other, competing policies. At minimum, they would expect State
14   Farm to get authorization to deduct profits and expenses before taking it directly from their Account
15   Value. Thus, in a Policy with multiple, unbundled charges, a reasonable layperson could reasonably
16   conclude that a “cost” of insurance charge calculated using rates determined with mortality factors that
17   could also only be adjusted for changes in “mortality,” was intended to be a mortality charge. Plaintiff’s
18   interpretation is therefore at least reasonable. Judges across the country have certainly thought so, and
19   the fact that the Court rested its Order on a novel interpretation of the phrase “applicable rate class” only
20   re-enforces the ambiguity here.
21          The Court’s reliance on the fact that the COI rates were generated before the Policy was sold
22   also rests on an incomplete view of the record. See Order at 14-15. As noted, State Farm developed both
23   Pricing Mortality Rates and loaded COI rates before the Policy was sold. If the issue in the case was
24   which set of rates State Farm should have “assigned” to each insured, nothing in the Policy
25   unambiguously suggests State Farm was free to use the loaded rates, particularly when the Policy
26   promises that the rates are based on mortality factors and can only be adjusted for projected changes in
27   mortality. Only the Pricing Mortality Rates meet that definition without inferring that State Farm was
28

                                             6
        PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
      ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                PLAINTIFF’S COMPLAINT
                                Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 8 of 10




 1   free to consider other factors in determining the rates.4 Indeed, only the Pricing Mortality Rates vary by
 2   policy year; as State Farm admits, its loaded COI rates are “pooled” and therefore do not vary by policy
 3   year as the Policy requires. See Dkt. 122 at 11 (“Form 94030 references ‘policy year’ in the provision
 4   describing the factors that go into the monthly COI charges, suggesting that Policy year was incorporated
 5   into the pricing scheme.”); see also Vogt, 2018 WL 1747336, at *6 (finding “the Policy incorporates the
 6   duration of the policy as a factor affecting those rates”). Furthermore, that State Farm’s rate-
 7   development process preceded the sale of the Policy only reinforces the fact that State Farm could have,
 8   but chose not to, draft the Policy in a way that unambiguously identified precisely what it includes in
 9   the COI rates.
10            No one suggests that the Policy here is a model of clarity. But State Farm was obligated to
11   express its intentions without ambiguity to avoid an interpretation favoring the insured. And these
12   overcharges have had serious impact on the insureds. The struggle to interpret the Policy should be
13   viewed by the Court as a sign of ambiguity, which, at minimum, justifies denying summary judgment
14   to State Farm if not granting it to Plaintiff.
15                                                    *    *       *
16         For the foregoing reasons, Plaintiff respectfully requests leave to file a motion for reconsideration of
17   this Court’s Order on the parties’ cross-motions for summary judgment on Count I of the Complaint.
18
19
20
21
22
23
24
25   4
       The Court also referenced the table of maximum rates. Order at 14-15. But a reasonable policy owner
26   could have concluded that this limitation was intended to place a cap on the amount by which State Farm
     could permissibly increase rates going forward for changes in expected mortality, as the Policy permits.
27   It does not unambiguously show that State Farm was permitted to assign the loaded COI rates instead of
     the Pricing Mortality Rates where both sets of rates were “previously established,” and both are
28
     “organized by age, sex, and already-developed rate classes.” See Order at 14.
                                                7
           PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
         ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                   PLAINTIFF’S COMPLAINT
                                   Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 9 of 10




 1   Dated: May 12, 2021                GIRARD SHARP LLP
 2
                                     By: /s/ Daniel C. Girard
 3
                                        Daniel C. Girard (State Bar No. 114826)
 4                                      dgirard@girardsharp.com
                                        Jordan Elias (State Bar No. 228731)
 5                                      jelias@girardsharp.com
                                        601 California Street, Suite 1400
 6
                                        San Francisco, California 94108
 7                                      Tel: 415-981-4800
                                        Fax: 415-981-4846
 8
 9                                      Norman E. Siegel (admitted pro hac vice)
                                        siegel@stuevesiegel.com
10                                      Lindsay Todd Perkins (admitted pro hac vice)
                                        perkins@stuevesiegel.com
11                                      Ethan M. Lange (admitted pro hac vice)
12                                      lange@stuevesiegel.com
                                        STUEVE SIEGEL HANSON LLP
13                                      460 Nichols Road, Suite 200
                                        Kansas City, Missouri 64112
14                                      Tel: 816-714-7100
15                                      Fax: 816-714-7101

16                                      John J. Schirger (admitted pro hac vice)
                                        jschirger@millerschirger.com
17                                      Matthew W. Lytle (admitted pro hac vice)
18                                      mlytle@millerschirger.com
                                        Joseph M. Feierabend (admitted pro hac vice)
19                                      jfeierabend@millerschirger.com
                                        MILLER SCHIRGER, LLC
20
                                        4520 Main Street, Suite 1570
21                                      Kansas City, Missouri 64111
                                        Tel: 816-561-6500
22                                      Fax: 816-561-6501
23
                                        Attorneys for Plaintiff Elizabeth A. Bally
24
25
26
27
28

                                             8
        PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
      ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                PLAINTIFF’S COMPLAINT
                                Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 223 Filed 05/12/21 Page 10 of 10




 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on May 12, 2021, I electronically filed the foregoing with the Clerk of the
 3   Court using the CM/ECF system, which will send notice of such filing to all registered users.
 4
                                              /s/ Daniel C. Girard
 5                                            Daniel C. Girard

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             9
        PLAINTIFF’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF
      ORDER ON THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT ON COUNT I OF
                                PLAINTIFF’S COMPLAINT
                                Case No. 3:18-cv-04954-CRB
